ORDER
PER CURIAM.
Jaime Brinkley ( Appellant ) appeals from her convictions of second-degree assault, pursuant to Section 565.060, RSMo 2000, and armed criminal action, pursuant to Section 571.015. Appellant argues the trial court erred in accepting guilty verdicts for both second-degree assault through the use of a dangerous instrument and armed criminal action, because a conviction for both charges violates Section 556.041(3) in that a defendant cannot be convicted of two offenses if they differ only in that one prohibits conduct generally and the other prohibits a specific instance of that conduct. Appellant also alleges a conviction for both charges violates Section 556.041(1) in that a defendant cannot be convicted of two offenses when one is included in the other.
We have reviewed the briefs of the parties and the record on appeal and find the conviction is supported by sufficient evidence. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).